**SUPPLEMENTAL**
EXAMINER’S AMENDMENT & COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for SUPPLEMENTAL Allowance
The previously submitted Allowance on 02/08/2021 had an error with regard to the allowed claims on form PTOL-37.  The erroneous PTOL-37 listed claims 1-2, 6, 11-17 and 19-20.  The claims allowed are 1-8 & 10-20.
Additionally Claims 19 & 20 are missing an --and-- within the claims language.  The amendment to include the --and-- does not change the scope of the claims.  Kirk M Nuzum approved the amendment to Claims 19 & 20 on 02/10/2021.

Election/Restrictions
Claim(s) 1-2, 6, 11-17 & 19-20 is/are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim(s) 3-5, 7-8, 10 & 18 directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/16/2019 is hereby withdrawn. In view of the withdrawal of the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kirk M Nuzum on 01/21/2021.
The application has been amended as follows: 
Claim 1:  An imaging apparatus for diagnosis generating a first tomographic image and a second tomographic image inside a lumen of a measurement subject body 
a transmitter and receiver comprising a first transmitter and receiver and a second transmitter and receiver, the first transmitter and receiver configured to perform transmission and reception of [[the]] an ultrasound signal when rotating in the lumen of the measurement subject body, and the second transmitter and receiver [[the]] an optical signal when rotating in the lumen of the measurement body; and
a processor configured to:
 	receive an input by a user to generate both the first tomographic image and the second tomographic image or to generate only the first tomographic image, the first tomographic image generated using the ultrasound signal and the second tomographic image generated using the optical signal; and
 	execute a gain correction for changing a gain with respect to an ultrasound line data generated based on the ultrasound signal received by the first transmitter and receiver at a time of generating the first tomographic image based on the ultrasound line data, in accordance with the input by the user to generate both the first tomographic image and the second tomographic image or to generate only the first tomographic image.
 
Claim 12:  An imaging apparatus for diagnosis generating a first tomographic image and a second tomographic image inside a lumen of a measurement subject body 
a transmitter and receiver comprising a first transmitter and receiver and a second transmitter and receiver, the first transmitter and receiver configured to perform transmission and reception of [[the]] an ultrasound signal when rotating in the lumen of the measurement subject body, and the second transmitter and receiver configured to perform transmission and reception of [[the]] an optical signal when rotating in the lumen of the measurement body; and

 	receive an input by a user to generate both the first tomographic image and the second tomographic image or to generate only the first tomographic image, the first tomographic image generated using the ultrasound signal and the second tomographic image generated using the optical signal; and
 	 	change a signal strength of the ultrasound signal transmitted by the first transmitter and receiver, in accordance with the input by the user to generate both the first tomographic image and the second tomographic image or to generate only the first tomographic image. 

Claim 15:  A method of controlling an imaging apparatus for diagnosis generating a first tomographic image and a second tomographic image inside a lumen of a measurement subject body by using an ultrasound signal which is transmitted and received by a first transmitter and receiver and an optical signal which is transmitted and received by a second transmitter and receiver in a case where a transmitter and receiver in which the first transmitter and receiver performing transmission and reception of the ultrasound signal and the second transmitter and receiver performing transmission and reception of the optical signal are disposed moves in an axial direction while rotating in the lumen of the measurement subject body, the method comprising:
receiving an input by a user to generate both the first tomographic image and the second tomographic image or to generate only the first tomographic image, the first tomographic image generated using the ultrasound signal and the second tomographic image generated using the optical signal; and
changing a gain with respect to an ultrasound line data generated based on the ultrasound signal received by the first transmitter and receiver at a time of generating the first tomographic image based on the ultrasound line data received by the first transmitter and receiver. 

Claim 19, Line 3-4: Add --and-- between “ultrasound” and “the second tomographic”.

Claim 20, Line 3-4: Add --and-- between “ultrasound” and “the second tomographic”.

Allowable Subject Matter
Claim(s) 1-8 & 10-20 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of the claims avoiding the prior art:
Conventional diagnosis apparatus include the combination of intra-vascular ultrasound (IVUS) and optical coherence tomography (OCT) (Para 0005).  When utilizing IVUS only, the ultrasound is transmitted through blood.  When utilizing both the function of the IVUS and the function of the OCT, the ultrasound is transmitted through flushing liquid (Para 0006).  However, flushing liquid has a higher attenuation factor for ultrasound compared to blood.  Thus, when utilizing the function of the IVUS in a state where blood is flushed, the signal strength of the ultrasound received is degraded (Para 0007). In addition, there are various types of flushing liquids in a flushing liquid utilized in flushing, and the attenuation factor of ultrasounds differs depending on the type of the flushing liquid (Para 0007).  The invention of the Applicant solves this degradation by changing the gain of the IVUS in response to the user inputted type of flushing liquid.

The prior art fails to teach or suggest the following limitations for each claim are taken as a whole within the recited claim:
Claim 1:  “execute a gain correction for changing a gain with respect to an ultrasound line data generated based on the ultrasound signal received by the first transmitter and receiver at a time of generating the first tomographic image based on the ultrasound line data in accordance with a result of the first discrimination” and other intervening limitations.
Claim 12:  “change a signal strength of the ultrasound signal transmitted by the first transmitter and receiver in accordance with a result of first discrimination” and other intervening limitations.
Claim 15: “changing a gain with respect to an ultrasound line data generated based on the ultrasound signal received by the first transmitter and receiver at a time of generating the first tomographic image based on the ultrasound line data received by the first transmitter and receiver” and other intervening limitations.
For clarity of the record, the claim language “changing a gain” and “change a signal strength” were interpreted by the Examiner to be similar or analogous language.
Below are some examples of the deficiencies of the prior art:
Karasawa (U.S. Patent Application 2006/0241456 A1) – Karasawa teaches an ultrasonic imaging apparatus capable of displaying an ultrasonic image clearly representing different tissues by discriminating ultrasonic echoes generated in regions having different reflection characteristics among the received ultrasonic echoes.  The prior art fails to teach or suggest “execute a gain correction for changing a gain with respect to an ultrasound line data generated based on the ultrasound signal received by the first transmitter and receiver at a time of generating the first tomographic image based on the ultrasound line data in accordance with a result of the first discrimination” and other intervening limitations.
Mandelis et al. (U.S. Patent Application 2013/0102865 A1) – Mandelis teaches systems and methods of frequency-domain photoacoustic imaging are provided utilizing an ultrasonic phased array probe and intensity modulated optical excitation with coding to improve signal-to-noise ratio.  The prior art fails to teach or suggest “execute a gain correction for changing a gain with respect to an ultrasound line data generated based on the ultrasound signal received by the first transmitter and receiver at a time of generating the first tomographic image based on the ultrasound line data in accordance with a result of the first discrimination” and other intervening limitations.
Okada et al. (U.S. Patent 5,868,666 A) -  Okada teaches an endoscope apparatus including an endoscope, a supply portion for supplying a required signal or energy to a peripheral unit relating to the endoscope; and a control portion for controlling the supply portion, wherein the control portion is constituted to have at least one field programmable gate array and a function required by at least either of the endoscope or the peripheral unit relating to the endoscope is realized by receiving circuit information for constituting a control circuit for controlling the supply portion to selectively write the circuit information on the field programmable gate array so that the control circuit is constituted.  The prior art fails to teach or suggest “execute a gain correction for changing a gain with respect to an ultrasound line data generated based on the ultrasound signal received by the first transmitter and receiver at a time of generating the first tomographic image based on the ultrasound line data in accordance with a result of the first discrimination” and other intervening limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HB/
Examiner, Art Unit 3793                                                                                                                                                                                             /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793